Citation Nr: 0827034	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  04-10 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran had active service from June 1951 to December 
1951.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In November 2007 and June 2006 the Board remanded the case 
for further development.


FINDING OF FACT

Undifferentiated somatoform disorder and anxiety disorder are 
attributable to service.  


CONCLUSION OF LAW

Undifferentiated somatoform disorder and anxiety disorder 
were incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

					VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that in April 2003 the originating agency 
provided the veteran with a letter that provided adequate 
notice with respect to the evidence necessary to reopen a 
claim for service connection.  The Board acknowledges that 
the letter did not provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  See Dingess, supra.  However, 
the veteran was subsequently provided notice pertaining to 
these latter two elements by letter dated in July 2006, prior 
to the issuance of a supplemental statement of the case 
(SSOC).  Although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
Appropriate examinations have been conducted, and available 
service records and pertinent post service medical records 
have been obtained.  The veteran has not identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  

Accordingly, the Board will address the merits of the claim.  

				Factual Findings 

The veteran entered service in June 1951.  His entrance 
examination noted that his psychiatric system was normal.  
Service medical records dated in October 1951 indicate that 
the veteran was admitted with symptoms of headaches 
progressing to dizziness, followed by rapid breathing, and 
concluding in a period of unconsciousness.  It was noted that 
prior to admission the veteran had six or seven of these 
attacks, each lasting from 15 to 45 minutes.  It was noted 
that the veteran had no family history of epilepsy.  The 
veteran was sedated and admitted for observation.  He was 
later released with a tentative diagnosis of nervous 
instability with hyperventilative syndrome.  

In his October 1951 discharge examination, the veteran noted 
a prior medical history of frequent/severe headaches, 
dizzy/fainting spells, and nervous trouble.  He denied any 
prior history of epilepsy or fits.  The veteran also reported 
that he had been in a car wreck at the age of 17 and that he 
hit his head "very hard."  The reviewing physician noted 
nervous instability with dizzy spells & episodes of 
unconsciousness beginning prior to enlistment in service.  
The physician further noted that the veteran had spells of 
unconsciousness with increasing frequency with two attacks 
during the past week.  A diagnosis was given of nervous 
instability with hyperventilation syndrome.  

In a November 2006 VA compensation and pension examination 
the veteran was diagnosed with undifferentiated somatoform 
disorder and anxiety disorder NOS.  Examination revealed a 
Global Assessment of Functioning (GAF) score of 60.  The 
examiner noted that the veteran had a neurotic pattern of 
relating to the world and that he had some significant 
emotional problems.  The examiner opined that he was unable 
to say that the veteran's condition was either caused or 
aggravated by his military service and that there did not 
seem to be any real clear link between service and the 
veteran's current emotional difficulties.  

In a December 2007 VA opinion, it was noted that there was no 
clear and unmistakable evidence that a psychiatric disorder 
pre-existed service.  The examiner noted that while the 
veteran was hospitalized during service there was a notation 
that he had six to seven prior attacks lasting from 15 to 45 
minutes.  However, the examiner noted that because there was 
no reference to the precise time frame of the previous 
episodes, one cannot conclude that they pre-existed service.  
The examiner opined that clear and unmistakable evidence of a 
pre-existing condition was not established.  

Legal Criteria and Analysis 

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply, as it has not been alleged that the 
claimed disability was incurred while engaging in combat.  

The veteran is seeking service connection for a psychiatric 
disability.  Having reviewed the evidence pertaining to the 
veteran's claim, the Board concludes that service connection 
is not warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2007).  Service connection for a chronic disease, to 
include psychoses, may be granted if manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2007).  

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).  As noted above, the enlistment 
examination of June 1951 noted the veteran as normal 
psychiatrically.  As no psychiatric problems were noted at 
entrance, the Board finds that the veteran is entitled to the 
presumption of soundness.  

Because the veteran is entitled to a presumption of 
soundness, the Board must next determine whether, under 38 
U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption of 
soundness is rebutted by clear and unmistakable evidence that 
a disease or injury existed prior to service.  When no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry.  The 
burden then falls on the government to rebut the presumption 
of soundness by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not aggravated 
by service.  The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the" preexisting condition.  38 U.S.C. § 
1153.  If this burden is met, then the veteran is not 
entitled to service-connected benefits.  However, if the 
government fails to rebut the presumption of soundness under 
section 1111, the veteran's claim is one for service 
connection.  The determination of whether there is clear and 
unmistakable evidence that the veteran suffered from a 
psychiatric disorder prior to service should be based on 
"thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1).

The veteran's June 1951 entrance examination noted that his 
psychiatric system was normal.  In October 1951 the veteran 
was given a diagnosis of nervous instability with 
hyperventilation syndrome and it was noted that nervous 
instability with dizzy spells & episodes of unconsciousness 
began prior to enlistment.  Although the November 2006 
examiner opined that he was unable to say that the veteran's 
condition was either caused or aggravated by his military 
service and that there did not seem to be any real clear link 
between service and the veteran's current emotional 
difficulties, this opinion does not establish whether the 
veteran's condition clearly and unmistakably pre-existed 
service.  However, the December 2007 VA examiner opined that 
clear and unmistakable evidence of a pre-existing condition 
was not established.  Based upon the evidence of record as it 
stands, the Board cannot establish that this veteran's 
psychiatric disability clearly and unmistakably preexisted 
service.  As there is inadequate information upon which to 
conclude that a psychiatric disorder pre-existed service, the 
presumption of soundness is not rebutted.  

Having determined that the presumption of soundness is not 
rebutted, the Board must now determine if the veteran's 
current diagnosis of undifferentiated somatoform disorder and 
anxiety disorder NOS is related to service.  To that end, the 
Board notes that it is clear that the veteran was treated for 
psychiatric problems to include nervous instability with 
hyperventilation syndrome while in service.  In fact, he was 
administratively discharged due to this condition.  At 
separation, a diagnosis was given of nervous instability with 
hyperventilation syndrome.  The November 2006 VA compensation 
and pension examination revealed a diagnosis of 
undifferentiated somatoform disorder and anxiety disorder 
NOS.  The examiner opined that he was unable to say that the 
veteran's condition was either caused or aggravated by his 
military service and that there did not seem to be any real 
clear link between service and the veteran's current 
emotional difficulties.  

However, that is not the standard.  The issue is whether a 
psychiatric disorder occurred co-incident with service.  
Here, the 2006 examiner has established that the veteran has 
a neurotic type of personality and is quite easy to make 
nervous.  Furthermore, he is always in a state of agitation.  
The same manifestations were present during service.  The 
examiner also noted that such individuals channel drives and 
urges into physical problems.  Again, a symptom manifested 
during service.  

Based upon the record, we are unable to conclude that the 
current manifestations are unrelated to the in-service 
manifestations.  


ORDER

Service connection for undifferentiated somatoform disorder 
and anxiety disorder is granted.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


